If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



MICHIGAN SPINE & BRAIN SURGEONS,                                   UNPUBLISHED
PLLC,                                                              April 23, 2019

               Plaintiff-Appellant,

v                                                                  No. 341407
                                                                   Oakland Circuit Court
STATE FARM MUTUAL AUTOMOBILE                                       LC No. 2017-160036-NF
INSURANCE COMPANY,

               Defendant-Appellee.


Before: JANSEN, P.J., and METER and GLEICHER, JJ.

PER CURIAM.

        In this no-fault action, plaintiff appeals as of right the trial court’s order granting
summary disposition to defendant under MCR 2.116(C)(8) and (10). We reverse and remand for
further proceedings consistent with this opinion.

        Plaintiff is a neurosurgical medical practice which performed two surgeries on Sherman
Butler after he was injured in a motor vehicle accident. At the time of the accident, Butler was
allegedly insured under a no-fault policy with defendant. Following his surgeries, Butler
assigned to plaintiff the right to enforce the payment of any charges “incurred, due, or past due
for medical services, for which charges are payable under any policy of insurance.” Plaintiff
then filed a complaint against defendant, seeking payment for the two surgeries.

       Defendant moved for summary disposition, arguing, in pertinent part, that Butler’s
assignment to plaintiff was barred by an anti-assignment clause in the no-fault policy.1 The trial
court concluded that the anti-assignment clause “must be enforced as written because it does not


1
  The anti-assignment clause provides: “No assignment of benefits or other transfer of rights is
binding upon us unless approved by us.” It is undisputed that defendant did not approve the
assignment in this case.



                                               -1-
violate a statute or public policy” and granted defendant’s motion for summary disposition under
MCR 2.116(C)(8) and (10).

       Following the trial court’s order, this Court issued its opinion in Jawad A Shah, MD, PC
v State Farm Mut Auto Ins Co, 324 Mich App 182; 920 NW2d 148 (2018). In its brief on
appeal, defendant acknowledges that the same anti-assignment clause at issue in this case was
rendered unenforceable by the panel in Shah because it contravened our state’s longstanding
public policy in support of the post-loss assignment of claims. See id. at 200. We agree with
defendant that Shah is binding on this Court and requires us to reverse the trial court’s grant of
summary disposition. See MCR 7.215(C)(2).

       Further, we decline defendant’s invitation to declare a conflict with Shah. This Court’s
decision in Shah was based on our Supreme Court’s decision in Roger Williams Ins Co v
Carrington, 43 Mich 252, 254, 5 NW 303 (1880), in which our Supreme Court held that clauses
barring the transfer of an accrued cause of action are absolutely unenforceable. Carrington has
been binding precedent for nearly a century and a half. “It is the Supreme Court’s obligation to
overrule or modify its case law, and until and unless the Supreme Court takes such action, this
Court and all lower courts are bound by the Supreme Court’s authority.” Auto-Owners Ins Co v
Stenberg Bros, Inc, 227 Mich App 45, 51-52; 575 NW2d 79 (1997).2

       Reversed and remanded. We do not retain jurisdiction.



                                                            /s/ Kathleen Jansen
                                                            /s/ Patrick M. Meter
                                                            /s/ Elizabeth L. Gleicher




2
 We note that defendant has applied for leave to appeal this Court’s decision in Shah. As of the
date of this opinion, our Supreme Court has not ruled on defendant’s application for leave.


                                               -2-